—Judgment, Supreme Court, New York County (Ethel Danzig, J.), entered on or about May 25, 1989, which dismissed petitioner’s CPLR article 78 petition which sought a judgment annulling respondents’ determination that petitioner was ineligible for public housing, is unanimously affirmed, without costs.
Petitioner applied for public housing but the Housing Authority determined that she was ineligible. Upon reconsideration after a hearing based upon submitted evidence and petitioner’s testimony, the initial determination of the Housing Authority was upheld. Notably, petitioner was told she could resubmit the application if objective evidence supporting her position was thereafter obtained.
Petitioner filed this article 78 proceeding which the IAS court dismissed. The court held that the record failed to establish a satisfactory rent payment record over a six-month period for petitioner and thus there was no reason to interfere with the Housing Authority’s determination.
Upon a review of the record, we agree with the IAS court. *402Petitioner was unable to establish a satisfactory rent payment history. As the Housing Authority’s decision was rationally based and not arbitrary or capricious, the petition to annul the decision was properly dismissed by the IAS court. (See, Matter of Pell v Board of Educ., 34 NY2d 222.) Concur— Sullivan, J. P., Carro, Milonas, Kassal and Smith, JJ.